ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 6, 1976 (334 So.2d 47) affirming the final judgment issuing the peremptory writ of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 27, 1977, 351 So.2d 719, and *931mandate now lodged in this court, quashed this court’s judgment with directions to remand to the trial court for discharge of the Writ of Mandamus.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 6, 1976 is withdrawn, the judgment of this court filed April 6, 1976 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the circuit court is reversed and the Writ of Mandamus is discharged. Costs allowed shall be taxed in the circuit court (Rule 3.16b, Florida Appellate Rules).